 
 
Exhibit 10.9
 
MANUFACTURING AND SUPPLY AGREEMENT
 
This MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”) is made as of August 26,
2008, between and among:
 
 
(i)
He Nan Kai Feng High Pressure Valve Co., Ltd., a limited liability company
organized under the laws of the People’s Republic of China (“PRC”) (“Party A” or
“Buyer”); and

 
 
(ii)
Kai Feng High Pressure Valve Steel Casting Limited Liabilities Company, a
limited liability company organized under the laws of the PRC (“Party B” or
“Seller”).

 
Each of the foregoing is referred to as a “Party” and together as the “Parties”.
 
AGREEMENT
 
Based on full understanding and trust, after friendly discussion between Party A
and Party B, both Party A and Party B have reached the following agreement:
 
1.  
Long term cooperation.   Pursuant to the terms of this Agreement, the Parties
agree to establish a long term cooperation between them relating to the
manufacturing and sale of certain high-quality cast products (as more fully
described in Appendix A, the “Products”) by Party B to Party A, and the purchase
of those Products from Party B by Party A.

 
2.  
Purchase and Sale of Products.   Party B will manufacture and sell the Products
to Party A, and Party A will purchase Products from Party B, according to the
terms and conditions set out in this Agreement.

 
3.  
Specifications.   Party B will manufacture the Products strictly in compliance
with specifications provided from time to time by Party A (the
“Specifications”). The Specifications may include quality standards, design,
tolerance requirements, and any other matters relevant to the design and
manufacture of items similar to the Products. The final determination as to
whether the Products manufactured by Party B meet the Specifications will be
made in all cases by Party A.

 
4.  
Molds, Casts, Dies, Etc.  From time to time Party A may provide to Party B
molds, casts, dies and other supplies and equipment for use in the manufacture
of the Products (the “Party A Materials”). Party B will ensure that all Party A
Materials are used only in accordance with the Specifications and/or any other
instructions that may be provided by Party A, and only for the purpose of
manufacturing Products for sale to Party A. Under no circumstances will Party B
use any Party A Materials for any other purpose, including the manufacture of
any products or other items for sale to or use by any third party. Party B will
maintain the Party A Materials in reasonable condition and except for consumable
supplies, return such Materials to Party A upon request in good condition,
ordinary wear and tear excepted.

 
5.  
Orders.   From time to time Party A will place orders for Products (“Orders”)
with Party B. All Products will be manufactured and delivered in compliance with
the terms contained in the Orders or as otherwise instructed by Party A.

 
6.  
Price.   The Parties will agree on the price for the Products on a case-by-case
basis. In all cases (a) the prices for the Products will be set consistent with,
or under, prevailing market prices in the PRC for similar products; and (b)
Party B will sell the Products to Party A at prices, and on terms and
conditions, no less favorable than offered by Party B to any third party for
similar products.

 
 
 
1

--------------------------------------------------------------------------------

 
 
7.  
Payment.   Party A will only pay Party B for Product after delivery and
acceptance by Party A. No prepayments for Products (i.e., payments for Products
before delivery of the Products) will be made. No payment will be made for
Products which do not meet the Specifications applicable to them; non-conforming
Products will be returned by Party A to Party B at Party B’s cost and expense.

 
8.  
Production Capacity.   During the Term of this Agreement (as defined below),
Party B will maintain, it its sole cost and expense, sufficient manufacturing
plant and capacity, and sufficient trained personnel, to satisfy Orders for
Products placed by Party A. Party B is solely responsible for any third party or
other financing that may be necessary to maintain its plant, equipment and
personnel in order to meet its obligations under this Agreement. Party A will
have no obligation to provide any financing, credit or other financial support
to Party B except insofar as it is required to pay for Products under this
Agreement. Party B’s capacity will be available to fulfill Party A’s Orders
before Party B may take any orders from third parties.

 
9.  
Non-Competition.   Party B will not manufacture or sell to any third party any
Products, or any products or other items which are substantially the same as the
Products or are based on the Specifications provided by Party A.

 
10.  
Non-Exclusivity; No Minimum or Maximum Orders.   Party A may purchase products
similar or identical to the Products from any third party at any time. Party A
is under no obligation to place any Orders, or to purchase any minimum amount of
Products from Party B. There is no maximum volume of Products which may be
Ordered by Party A from Party B.

 
11.  
Confidential Information.  Notwithstanding any other provision of this
Agreement, the Parties agree to maintain in confidence, and not to disclose to
any third party, either during the Term of this Agreement and during a period of
five (5) years after the termination of this Agreement, any and all Confidential
Information furnished by a Party (the “Disclosing Party” to the other Party (the
“Receiving Party”). “Confidential Information” means and includes the
Specifications and any information of any nature except for information (i)
which at the time of disclosure is, or subsequently becomes, part of the public
domain through no fault of the Receiving Party, (ii) which at the time of
disclosure, is already known to the Receiving Party and the Receiving Party can
prove such prior knowledge, or (iii) which is subsequently disclosed on a
non-confidential basis to the Receiving Party by a third party whose receipt and
disclosure does not constitute a violation of any confidentiality obligation to
the Disclosing Party. Confidential Information may include, but will not be
limited to, processes, compilations of information, records, specifications,
cost and pricing information, customer lists, catalogs, booklets, technical
advertising and selling data, samples, and the fact of the Disclosing Party’s
intent to manufacture, market, sell or distribute any new product, and except
for information which is public or general industry knowledge, all information
furnished by the Disclosing Party to the Receiving Party will be considered to
be Confidential Information, whether or not specifically so designated. The
Receiving Party will take all reasonable steps to protect the Confidential
Information from unauthorized disclosure, including, but not limited to,
informing its employees in writing of the confidential nature of the information
and binding those employees to maintain the confidentiality of the information
to the same extent as provided herein. The Receiving Party further agrees not to
use any Confidential Information in any way, directly or indirectly, except as
required in the course of the performance of the terms of this Agreement and
approved in writing and in advance by the Disclosing Party.

 
12.  
Term.   This Agreement will be effective as of the date first set forth above
(the “Effective Date”) and for a period of five years unless extended, or
earlier terminated, in accordance with this Section 12. The period during which
this Agreement is effective is referred to as the “Term.”

 
 
 
2

--------------------------------------------------------------------------------

 
 
(a)  
Automatic Renewal.  Unless written notice is delivered by Party A to Party B at
least sixty (60) calendar days before the end of the Term, as it may have been
extended, the Term will be automatically extended for a further period of one
(1) year. This automatic extension will continue to apply at the end of each
extended period until this Agreement is terminated in accordance with this
Section 12.

 
(b)  
Termination.   This agreement may be terminated by Party A at any time upon
sixty (60) calendar days’ written notice to Party A, or by Party B at any time
upon one hundred eighty (180) calendar days’ written notice to Party A after the
ten years anniversary of the execution of the Agreement.

 
(c)  
Breach or Insolvency.   Any Party may terminate this Agreement immediately (a)
upon the material breach by any other Party of that Party’s obligations
hereunder and the failure of such Party to cure such breach within thirty (30)
working days after written notice from the non-breaching Part(ies); or (b) upon
the filing of a voluntary or involuntary petition in bankruptcy by another Party
or of which such other Party is the subject, or the insolvency of the other, or
the commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

 
(d)  
Consequences of Termination.   Upon any effective date of any termination of
this Agreement, (i) all Party A Materials and all copies of any Specifications
will be returned to Party A; and (ii) all Product not purchased by Party A will
be destroyed and not sold or transferred to any other party.

 
(e)  
Survival.   The provisions of Section 4, Section 9, Section 11 and Section 13
will survive any termination of this Agreement. Any amounts owing from any Party
to any other Party on the effective date of any termination under the terms of
this Agreement will continue to be due and owing despite such termination.

 
13.  
Miscellaneous.

 
(a)  
Dispute Resolution.   In the event of any dispute between them relating to the
subject matter of this Agreement, the Parties will attempt in good faith to
resolve any issues between them by friendly discussion and negotiation.

 
(b)  
No Partnership.  This Agreement does not establish either Party as an agent,
partner, joint venturer, employee, servant, or legal representative of the other
for any purpose whatsoever, and neither has the right to bind the other in any
way.

 
(c)  
Further Assurances.   Each Party will execute and/or cause to be delivered to
each other Party such instruments and other documents, and will take such other
actions, as such other Party may reasonably request (prior to, at or after the
Closing) for the purpose of carrying out or evidencing any of the transactions
contemplated by this Agreement.

 
(d)  
Fees and Expenses.   Each Party will bear its own expenses, costs and fees,
including any legal fees, incurred in connection with the negotiation, execution
and performance of its obligations under the Transactional Agreements.

 
(e)  
Notices.   Any notice or other communication required or permitted to be
delivered to any Party will be in writing and will be deemed properly delivered,
given and received upon dispatch by hand, registered mail, courier or express
delivery service with receipt confirmed by signature of the addressee, to the
address set forth beneath the name of such Party below (or to such other address
as such Party may specify in a written notice given to the other Parties):

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
If to Party A:
 
No. 93 West Xinsong Road, Shunhe District, Kaifeng, Henan
 
      With Copies to:
 
 
If to Party B:
 
No. 93 West Xinsong Road, Shunhe District, Kaifeng, Henan
 
       With Copies to:
 

 
(f)  
Governing Law and Language.   This Agreement, including all matters of
construction, validity and performance, will in all respects be governed by, and
construed in accordance with, the laws of the People’s Republic of China
(without giving effect to principles relating to conflict of laws).  This
Agreement is written in the Chinese language, which will govern any
interpretation of this Agreement.

 
(g)  
Interpretation.  Each Party acknowledges that it has participated in the
drafting of this Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party may not be
applied in connection with the construction or interpretation of this Agreement.

 
(h)  
Successors and Assigns; Parties in Interest.   Except as otherwise expressly
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the Parties.

 
(i)  
Assignments, Successors, and No Third-Party Rights.   No Party may assign any of
its rights or delegate any of its obligations under this Agreement without the
written consent of any other Party purported to be bound thereby.

 
(j)  
Amendments.   This Agreement may not be amended, modified, altered or
supplemented other than in a writing duly executed and delivered on behalf of
all Parties.

 
(k)  
Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

 
(l)  
Entire Agreement.   The Agreement set forth the entire understanding of the
Parties relating to the subject matter thereof and supersedes all prior
agreements and understandings, written or oral, among or between any of the
Parties relating to the subject matter hereof.

 
(m)  
Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.

 
[Remainder of Page Intentionally Left Blank]
 


 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed or caused to be executed and
delivered this Manufacturing and Supply Agreement as of the date first above
written.
 
“Party A”
He Nan Kai Feng High Pressure Valve Co., Ltd.
 
[SEAL]
 
By:      _____________________________
Print:
Its Legal Representative
 
Address:
_____________________________
_____________________________
_____________________________
 
 
“Party B”
Kai Feng High Pressure Valve Steel Casting Limited liabilities company
 
[SEAL]
 
By:      _____________________________
Print:
Its Legal Representative
 
Address:
_____________________________
_____________________________
_____________________________
 
 



 
5